Citation Nr: 1124452	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-13 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of a fractured nose.

2.  Entitlement to service connection for a sleep disorder, to include as secondary to the residuals of a fractured nose.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for residuals of a fractured nose, a sleep disorder, to include as secondary to residuals of a fractured nose, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since September 8, 2008, date of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care and normal conversation due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, and mild memory loss; it has not been manifest by occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim(s).  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements and those of his attorney in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified with regard to the issue herein decided.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found anything to suggest that there is any outstanding evidence with respect to the claim herein decided.  Thus, the Board finds that the evidence of record is adequate for rating purposes as the Veteran's outpatient medical records have been considered and as the VA examiner discussed the Veteran's history and provided a detailed clinical evaluation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim herein decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran has been assigned an initial 30 percent rating under Diagnostic Code 9411for PTSD, effective September 8, 2008.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  

Under the formula, found at 38 C.F.R. § 4.130 (2010), a 30 percent rating is warranted for psychiatric disability productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating applies where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household) but generally functioning pretty well with some meaningful interpersonal relationships.  DSM-IV.

The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

After a careful review of the record, the Board finds that a preponderance of the evidence is against a higher initial rating for the Veteran's PTSD.  

During an April 2008 VA mental health assessment, the Veteran denied a history of sudden mood swings but endorsed a history of some mood swings and anxiety.  He denied any history of flashbacks or of being hypervigilant.  He reported hyperstartle response to loud noises.  He denied history of any psychotic symptoms and denied being hopeless or having suicidal ideation since he quit drinking.  The Veteran also denied irritability, reportedly improved with medication.  He reported a history of some difficulties maintaining sleep and having bad dreams.  On mental status examination, the Veteran was alert and neat in appearance.  He was oriented to person, place, time and purpose.  Speech was normal rate, tone and rhythm but somewhat hesitant at times.  Behavior and affect were appropriate.  Mood was calm/euthymic and occasionally mildly anxious.  Thought content was normal.  He denied suicidal and homicidal ideation.  Hallucinations were not evident.  Concentration, insight, judgment and memory were normal.  The diagnoses included depressive disorder NOS (Not Otherwise Specified) by history; alcohol dependence, reportedly in early remission; history of substance/cannabis abuse in the past, currently in full sustained remission; and consider bipolar spectrum disorder.  He was assigned a GAF score of 65.

A June 2008 VA treatment note reflects that overall things had been going pretty smoothly.  He described his mood as pretty steady.  He denied any depression, expansive/hyper mood, mood swings, racing thoughts and impulsiveness and risky behaviors.  He denied having anxiety.  He reported a history of nightmares, flashbacks, hypervigilance, and being easily startled.  The Veteran denied any psychotic symptoms, delusional preoccupation, hallucinations/perceptual disturbances, and disorganization of thought process.  He also denied being hopeless or aggressive and suicidal or homicidal ideation.  He endorsed occasional irritability.  On examination, he was alert and oriented to person, place and time.  Mood was euthymic.  Affect was appropriate affect, not labile or irritable.  The Veteran was engageable, mostly cooperative and at times evasive.  There was no evidence of hallucinations, thought disorder, or paranoid, suicidal or homicidal ideation.  He exhibited good impulse control and judgment.  Had insight.

VA treatment notes from January 2009 to May 2009 reflect that he participated in PTSD group therapy.

An early January 2009 VA mental health note reflects that the Veteran had been sober and working through the 12-step Alcoholics Anonymous (AA) program.  He described his mood as pretty steady, with occasional racing thoughts and anxiety.  He denied expansive/hyper mood, mood swings, and impulsiveness and risky behaviors.  He reported some flashbacks and, nightmares.  He denied hypervigilance and being easily startled, but avoided being in crowds.  The Veteran denied any psychotic symptoms, irritability, being hopeless or aggressive and suicidal or homicidal ideation.  On examination, he was alert and oriented to person, place and time.  Mood was euthymic.  Affect was appropriate affect, not labile or irritable.  There was no evidence of hallucinations, thought disorder, or paranoid, suicidal or homicidal ideations.  He exhibited good impulse control and judgment.  Had insight.

A January 2009 VA examination report reflects a history of constant flashbacks and hypervigilance that resulted in divorce and the loss of his children.  There was also a history of trouble sleeping.  From 1971 to 2001 he worked as a card sorter and had a good relationship with his supervisor and co-workers.  For the past seven years, he has been working as a yoga instructor, again having a good relationship with his supervisor and co-workers, and he indicated not having lost any time from work due to his PTSD.  He was now in training to be a respiratory therapist.  He has a good relationship with his five siblings.  He was single but in a relationship.  He has a good relationship with his older son but a distant one with his younger son.  The Veteran reported persistent and recurrent recollection/dreams of trauma event, persistent, intense distress at exposure to similar events, persistent, markedly diminished interest or participation in significant activities, persistent feeling of detachment or estrangement from others, persistent irritability or outbursts of anger, difficulty with concentration, and hypervigilance.  

On examination, the Veteran was oriented within normal limits.  Appearance and hygiene were appropriate.  Affect and mood were normal.  Behavior was appropriate.  He maintained good eye contact.  Speech and communication were within normal limits.  He exhibited impaired attention and/or focus.  Panic attacks were absent.  There were signs of suspiciousness.  There was no history of delusions or hallucinations.  The examiner observed that obsessional rituals were present but not severe enough to interfere with routine activities.  Thought processes were appropriate.  He was able to read and understand directions.  He did not have slowness of thought nor appear confused.  Judgment was not impaired and abstract thinking was normal.  Memory was impaired mildly-forgetting names, directions, and recent events.  Suicidal and homicidal ideations were absent.  He also reported poor social skills with women.  The examiner provided diagnoses of PTSD and alcoholism in remission, noting that the latter is a separate and distinct entity as it started after the Veteran's divorce.  The examiner assigned a GAF score of 70.  The examiner added that mentally the Veteran does not have difficulties performing activities of daily living. The examiner indicated that the Veteran's psychiatric symptoms cause in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care and normal conversation due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, and mild memory loss such as forgetting names, directions, and recent events.  The examiner noted that the Veteran has no difficulty understanding commands.  He did not appear to pose any threat of danger or injury to self or others.  The prognosis was good.

An August 2009 VA medication management note reflects that he was doing fairly well with no complaints.  He stated that group therapy and individual sessions were helpful and desired to continue them.  The Veteran denied hallucinations, delusions, recent nightmares/flashbacks, and suicidal or homicidal ideations and plans.  He reported attending school pursuing a degree in the medical field.  Mental status examination findings were identical to those in early January 2009.  

A December 2009 VA mental health physician note reflects that the Veteran reportedly was doing fairly well with no complaints.  The Veteran denied hallucinations, delusions, suicidal or homicidal ideations and plans.  Mental status examination findings were identical to those in early January and August 2009.
 
The above evidence shows that the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily, with routine behavior, self-care and normal conversation due to such symptoms as anxiety, suspiciousness, chronic sleep impairment, and mild memory loss such as forgetting names, directions, and recent events, which are encompassed by the criteria for a 30 percent rating.  The January 2009 VA examiner also came to this conclusion and assigned a GAF score of 70, which indicates some mild symptoms or some difficulty in social, occupational, or school functioning but generally functioning pretty well with some meaningful interpersonal relationships.  Since grant of service connection, the Veteran's PTSD has not been manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work relationships.  Although he is divorced and may have poor social skills with women, indicating difficulty in establishing and maintaining effective social relationships, he has a good relationship with one of his sons.  Further, VA shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  Overall, his disability picture does not reflect occupational and social impairment with reduced reliability and productivity so as warrant a 50 percent or higher rating.  Lastly, although the January 2009 VA examiner observed that the Veteran exhibited obsessional rituals (a criterion for a 70 percent rating), the examiner specified that they do not interfere with routine activities, as required for a 70 percent rating.  Moreover, the evidence fails to show that the Veteran has any of the other symptoms of a 70 percent rating or of those warranting a 100 percent rating.

Given the above, the Board finds that, since the September 8, 2008, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

In sum, an initial rating in excess of 30 percent for PTSD is not warranted.   As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  There is no showing that the Veteran's PTSD reflects so exceptional or unusual a disability picture as to warrant the assignment of an evaluation higher than the 30 percent rating already assigned.  See 38 C.F.R. § 3.321(b)(1).  The effects of his PTSD on employment are already considered in the assigned rating and, even the Veteran admitted that he had lost no work time due to his PTSD.  Moreover, the Veteran has never been hospitalized because of his PTSD, so as to otherwise render impractical the application of the regular schedular standards.  Accordingly, referral for extraschedular consideration is not warranted at this time.  Thun, 22 Vet. App. at 115-16.  In the absence of evidence of such factors, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 



ORDER

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

The Veteran contends that he injured his back during an in-service flight when one of the airplane's wheels collapsed.  He further contends that he injured his nose and back in 1969 during hand-to-hand combat demonstrations while assigned to the 7th Special Forces Group at Fort Bragg.  July and October 1969 service treatment records reflect that he participated in such demonstrations and his service personnel records confirm that he was assigned to the 7th Special Forces Group at Fort Bragg from January 1969 until discharge.  Lastly, he contends that he developed a sleep disorder due to the injury to his nose.

Initially, the Board notes that there may be outstanding service treatment records pertinent to the appeal.  The record only contains service treatment records from July to November 1969, August 1969 separation reports of medical history and examination, and dental treatment records.  In this regard, the Board observes that, in February 1970, the Veteran filed a claim for entitlement to service connection for hearing loss and a right shoulder disorder, and the service treatment records then obtained pertained only to these conditions (the request for service treatment records was specific to these conditions).  

Given the above, VA should request from the National Personnel Records Center (NPRC) any additional service treatment records for the Veteran, as well as any sick/morning reports and hospital report from Ft. Bragg pertaining to the alleged injuries to the Veteran's nose and back during the period from January 1969 to December 1969.

There also appears to be outstanding VA medical records pertinent to the sleep disorder claim.  In August 2010 correspondence, the Veteran's attorney indicated that the Veteran has been diagnosed with a sleep disorder at the Fayetteville VA Medical Center (VAMC) in July 2010.  The record contains treatment notes from the Fayetteville VAMC only through January 2010.  Thus, the RO should obtain all of the Veteran's VA treatment notes beginning in February 2010.  

Specific to the claimed back disorder, the Board first notes that the Veteran's participation in hand-to-hand combat demonstrations in service has been documented.  Moreover, in a September 2009 letter, the Veteran's brother, who is a chiropractic physician, stated that he remembered their mother telling him that his brother had injured his back during a flight and remembered his brother and fellow Green Berets talking about how it was reinjured during a fighting demonstration.  He also stated that he had treated the Veteran, his brother, in the late 1970s for persistent back pain and intermittent spasms.  Lastly, the current medical evidence shows that the Veteran has been diagnosed with degenerative change in the thoracic spine.  

Given the above, the RO should afford the Veteran a VA examination to determine whether his current back disorder had its onset in or is related to service, to include his reported injuries during a flight and in hand-to-hand combat demonstrations.

Accordingly, the case is REMANDED for the following actions:

1.  Request from the NPRC any additional service treatment records for the Veteran.  In particular, any sick/morning reports and hospital reports pertaining to injuries to the nose and back for the period from January to December 1969 while assigned to the 7th Special Forces Group at Fort Bragg.  In this regard, VA should make as many requests as necessary to either document the alleged injuries or to cover the period from January to December 1969.  Associate all documents obtained with the claims file.  All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Fayetteville VAMC and the Wilmington VA Outpatient Clinic, since February 1, 2010.  All records and/or responses received should be associated with the claims file

3.  Send to the Veteran and his attorney a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for a back disability and ask him to provide authorization to enable VA to obtain all outstanding pertinent records from his brother, a chiropractor, to include radiological studies.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After completion of 1, 2, and 3 above, schedule the Veteran for a VA spine examination to determine the nature, extent, onset, and etiology of any back disorder found, to include degenerative joint disease of the thoracic spine.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays, if necessary) should be accomplished and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has a current disability manifested by a back pain or has had one since his discharge from service on February 1, 1970.  With respect to such diagnosed disability, the examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability (1) was incurred in, or aggravated by, active duty, to include as a result of injuries during a flight and in hand-to-hand combat demonstrations, and/or (2) had its onset within one year of the Veteran's discharge from service, if arthritis is diagnosed.  The examiner should comment on the Veteran's reported onset and continuity of back problems since service discharge.  

The examiner should clearly outline the rationale for any opinion or conclusion expressed, and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

5.  After completion of 1, 2, and 3 above, and if and only if, the additional records show that the Veteran sustained an in-service fracture to his nose, should he be scheduled for an appropriate examination to determine the nature, extent, onset, and etiology of any residuals of such fracture to his nose, to include a sleep disorder.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include x-rays, if necessary) should be accomplished and all clinical findings should be reported in detail. 

The examiner should clearly indicate whether the Veteran has any current residuals as a result of an in-service fracture of the nose, to include a sleep disorder.  With respect to any such diagnosed disability, the examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that such diagnosed disability (1) was incurred in, or aggravated by, active duty, to include as a result of injuries sustained in hand-to-hand combat demonstrations, and/or (2) is approximately due to or aggravated by residuals of an in-service fracture of the nose.  The examiner should comment on the Veteran's reported assertions.  

The examiner should clearly outline the rationale for any opinion or conclusion expressed, and all clinical findings should be reported in detail.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why. 

6.  After completing the requested actions, and any additional notification and development deemed warranted, readjudicate the Veteran's claims for service connection remaining on appeal.  If any determination remains adverse to the Veteran, he and his attorney should be furnished with a supplemental statement of the case and given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


